Citation Nr: 0837692	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  01-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected rhinosinusitis.

2.  Entitlement to service connection for a cervical spine 
disorder characterized as C5-C6 and C6-C7 herniated nucleus 
pulposus (HNP) with left C6 radiculopathy, to include as 
secondary to the service-connected dorsolumbar disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1988.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.
 
In May 1996, the RO denied a compensable disability rating 
for rhinosinusitis and increased the disability rating for a 
serviceconnectlumbar spine disability to 40 percent.  In an 
October 1996 rating decision, the RO continued the veteran's 
noncompensable disability rating for his rhinosinusitis.  In 
a September 1998 rating decision, the RO continued the 
veteran's disability rating at 40 percent for his lumbar 
spine disability.  
 
During an RO hearing held in July 1998, the veteran agreed 
with the hearing officer that he was only seeking entitlement 
to a 60 percent rating for his lumbar spine disability, and 
that if such award was granted by VA, his appeal would 
terminate.   As the veteran was assigned a 60 percent 
disability evaluation for his dorsolumbar disability in a 
July 2000 Hearing Office's decision, such award constitutes a 
full grant of the specific benefit sought by the veteran. 
 Therefore, the claim for an increased rating is as well no 
longer before the Board for appellate review.  See AB v. 
Brown, 6 Vet. App. 35 (1993).
 
In a November 1999 rating decision, the RO denied the 
veteran's claim for service connection for unulo palato 
plastia.  However, in a January 2002 statement, he indicated 
that he desired to withdraw his appeal with respect to unulo 
palato plastia. As such, the issue of entitlement to service 
connection for unulo palato plastia has been withdrawn, and 
is no longer before the Board for appellate review.  See 38 
C.F.R. § 20.204 (2002).  
 
In an August 2001 rating decision, the RO denied service 
connection for cervical spine disorder characterized as C5-C6 
and C6-C7 herniated nucleus pulposus (HNP) with left C6 
radiculopathy.  In January 2003, the Board also denied 
service connection for the veteran's cervical spine 
disorder.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2004 Order, the Court granted an April 2004 joint 
remand (April 2004 Joint Remand) which vacated the Board's 
decision and remanded this appeal for further development 
consistent with its instructions.  In January 2005 and July 
2007, the Board remanded this issue for additional 
development.  It is again before the Board for appellate 
review.
 
In December 2003, the Board remanded the issue of entitlement 
to a compensable disability rating for service-connected 
rhinosinusitis to the RO for additional development. That 
development was completed and the case was returned to the 
Board for further appellate consideration.  In a July 2007 
decision, the Board increased the veteran's disability rating 
for rhinosinusitis to 10 percent.  In a November 2007 rating 
decision, the RO effectuated the Board's decision and 
assigned a 10 percent disability rating for rhinosinusitis.  
The veteran appealed the Board decision to the Court.  In an 
January 2008 Order, which granted a November 2007 Joint 
Motion to Remand (November 2007 Joint Remand), the Court 
partially vacated and remanded the Board's decision to the 
extent that it denied the appellant's claim for a rating in 
excess of 10 percent for the veteran's rhinosinusitis.  

As such, the issue of service connection for a cervical spine 
disorder characterized as C5-C6 and C6-C7 herniated nucleus 
pulposus (HNP) with left C6 radiculopathy has been returned 
to the Board after its January 2005 and July 2007 remands in 
order to comply with the April 2004 Joint Remand, and the 
issue of a disability rating in excess of 10 percent for 
rhinosinusitis has been remanded to the Board in order to 
comply with the November 2007 Joint Remand.

The issue of entitlement to service connection for a cervical 
spine disorder characterized as C5-C6 and C6-C7 herniated 
nucleus pulposus (HNP) with left C6 radiculopathy, to include 
as secondary to the service-connected dorsolumbar disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Rhinosinusitis has not manifested polyps, has not resulted in 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, has not been chronic with 
moderate crusting and ozena, atrophic changes and has not 
been severe, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected rhinosinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.97 Diagnostic Codes 6501, 6510 (1995);  
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.97, Diagnostic Codes 
6510, 6522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, here, the presence of notice of 
this element is of no consequence since it is no longer 
required by law.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in February 2004 that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim(s) and 
of the appellant's and VA's respective duties for obtaining 
evidence.    

The Board acknowledges that the February 2004 letter sent to 
the veteran did not meet the requirements of Vazquez-Flores 
and is not sufficient as to content, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  In this case, the 
veteran was provided with correspondence regarding what was 
needed to support his claim for increase.  Specifically, in 
his November 2006 VA examination, the veteran was prompted to 
inform the examiner how his symptoms affected his employment 
and daily life.  The RO readjudicated the issue and provided 
the veteran a February 2007 supplemental statement of the 
case with the criteria necessary for entitlement to a higher 
disability rating for his rhinosinusitis.  The Board notes 
that the February 2007 supplemental statement of the case did 
not include the criteria in effect prior to October 1996; 
however, as the symptoms contemplated in the current criteria 
are substantially similar to those to be considered in the 
criteria in effect prior to October 1996, the Board finds 
that this is not prejudicial to the veteran.  Based on the 
above, any notice deficiencies with regard to the holding in 
Vazquez do not affect the essential fairness of the 
adjudication.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in November 2006.  The Board notes that 
some of the veteran's records from the Social Security 
Administration (SSA) have been associated with the record.  
However, as these are related to his service connection claim 
for a cervical spine disorder, and not relevant to his 
service-connected rhinosinusitis, the Board finds that it is 
unnecessary to retrieve these records for the current appeal.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating disabilities of the 
respiratory system. 61 Fed. Reg. 46720 (Sept. 5, 1996) 
(codified at 38 C.F.R. § 4.97).  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him. 
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

The veteran is currently rated at a 10 percent disability 
rating under Diagnostic Codes 6510 and 6522.  Diagnostic Code 
6522 provides a 10 percent disability rating for allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides, or 
complete obstruction on one side; and a 30 percent rating for 
allergic or vasomotor rhinitis where there are polyps.  38 
C.F.R. § 4.97.  Diagnostic Codes 6510 through 6514 provide 
that sinusitis is rated according to a General Rating Formula 
for Sinusitis. A noncompensable (0 percent) rating is 
warranted where sinusitis is detected by x-ray only. A 10 
percent rating is warranted where there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted 
where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
note provides that an "incapacitating episode" of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

The veteran contends generally that a higher disability 
rating is warranted for his service-connected rhinosinusitis.

Service treatment records show that in service in 1987 the 
veteran complained of a foreign body in the right nostril, 
difficulty breathing, was diagnosed with chronic (vasomotor) 
rhinitis with hypertrophy of the turbinates, and X-rays 
showed the septum deviated to the left.

A June 1992 VA examination report reflects complaints of 
breathing difficulty, recurrent headaches; and clinical 
findings that included congested turbinates and a deviated 
nasal septum to the left that caused obstruction.  VA 
treatment records dated in 1994 and 1995 reflect that the 
veteran underwent a septorhinoplasty in 1991 or 1992.

A March 1996 VA examination report reflects a medical history 
of nasal obstruction, recurrent sneezing, post-nasal 
discharge, and anosmia; clinical findings of congested nasal 
turbinates, with no pus, no polyps, and a straight septum; X- 
rays of the paranasal sinuses were normal study.  The 
diagnosis was allergic rhinosinusitis.

An August 1999 VA examination report reflects a medical 
history of nasal stuffiness, interference with breathing, 
headaches, and anosmia; clinical findings of nasal 
obstruction of about 25 percent in each nostril, with no 
tenderness, purulent discharge, or crusting; X-rays of the 
paranasal sinuses that showed hypertrophic nasal turbinates 
and septal deviation; and diagnoses of allergic rhinitis, and 
collapsed nasal tip due to nasal surgery.

A February 2004 X-ray revealed deformity of the nasal bones, 
deviation in the nasal septum towards the left, and marked 
nasal turbinate hypertrophy.

A November 2006 VA examination report reflects a medical 
history of nasal trauma about 1987 that resulted in nasal 
deformity and breathing difficulty, and nasal surgery in 1999 
to correct this; the veteran's report of continued symptoms 
of breathing difficulty, occasional sneezing episodes, and 
stuffiness, recurrent headaches; clinical findings that 
included no nasal polyps, no obstruction of either nostril, 
no sinus tenderness, no purulent sinus discharge, no 
crusting, and no nasal one old fractures or deformities; 
sinus X-rays in December 2006 that revealed bilateral 
ethmoidal and maxillary sinusitis, severe nasal turbinate 
hypertrophy, and mild deviation of the nasal septum to the 
left; and diagnoses of clear paranasal sinuses (with no 
radiographic evidence of acute sinusitis), and hypertrophic 
changes (chronic inflammatory changes) of the nasal 
turbinates secondary to rhinitis.

The Board finds that a disability rating in excess of 10 
percent is not warranted under Diagnostic Code 6522 because 
the veteran's service-connected rhinosinusitis has not at any 
time manifested actual or analogous symptoms of polyps, as 
required for a 30 percent rating for rhinitis under 
Diagnostic Code 6522.  The Board also finds that a disability 
rating in excess of 10 percent is not warranted under the 
General Rating Formula for Sinusitis because the veteran's 
service-connected rhinosinusitis has not manifested 
disability that more nearly approximates three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, as required for a 30 percent rating 
for sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510 
through 6514, 6522 (2007).

The Board has considered other Diagnostic Codes in order to 
provide the most beneficial rating for the veteran.  Since 
the veteran was initially rated under prior Diagnostic Codes 
6501 and 6510, the Board will address these first.  Under 
previous Diagnostic Code 6501, atrophic, chronic rhinitis 
with massive crusting and marked ozena, with anosmia 
warranted a 50 percent disability rating and atrophic, 
chronic rhinitis with moderate crusting and ozena, atrophic 
changes warranted a 30 percent disability rating.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1995).  Under previous 
Diagnostic Codes 6510 through 6514, postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations warranted a 50 percent disability rating, 
and severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence warranted a 30 
percent disability rating.  38 C.F.R. § 4.97, Diagnostic 
Codes 6510 through 6514 (1995).

The Board finds that the evidence of record does not support 
a higher rating for the veteran's service-connected 
rhinosinusitis under Diagnostic Codes 6501 and 6510, as in 
effect prior to October 7, 1996.
  
As noted above, a higher rating would be available to the 
veteran if his rhinosinusitis was manifested by atrophic, 
chronic rhinitis with moderate crusting and ozena, atrophic 
changes.  However, there is nothing in the record that 
reflects that this is the case.  In addition, the veteran's 
rhinosinusitis has not been manifested by severe sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence, which would support a higher rating.  A March 1996 
VA examination report reflects congested nasal turbinates, 
with no pus, no polyps, and normal paranasal sinuses.  An 
August 1999 VA examination report reflects no purulent 
discharge, or crusting.  A November 2006 VA examination 
report reflects no nasal polyps, no obstruction of either 
nostril, no sinus tenderness, no purulent sinus discharge and 
no crusting. The veteran reported recurrent headaches; 
however, this does not rise to the level of headaches 
contemplated in the rating criteria, which provides for 
severe and frequent headaches.  As such a higher rating is 
not warranted under prior Diagnostic Codes 6501 and 6510.  
38 C.F.R. § 4.97, Diagnostic Codes 6501, 6510 (1995).

In terms of other potential Diagnostic Codes, the Board finds 
that the veteran's service-connected rhinosinusitis does not 
warrant a higher rating under the prior Diagnostic Codes 
pertaining to diseases of the nose and throat and which 
provide a higher disability rating than 10 percent.  As noted 
above, the veteran's rhinosinusitis would not warrant a 
higher disability rating under Diagnostic Codes 6510 through 
6514.  In addition, the veteran does not have loss of part of 
the nose, laryngitis, disorders of the larynx or aphonia.  
38 C.F.R. § 4.97, Diagnostic Codes 6501, 6504, 6510 through 
6520 (1995).  

Regarding the current Diagnostic Codes, the veteran does not 
have deviation of the septum which was traumatic, loss of 
part of the nose, laryngitis, disorders of the larynx or 
pharynx or aphonia.  In addition, the veteran does not have 
bacterial rhinitis or granulomatous rhinitis.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 through 6521, 6523, 6524 
(2007).  

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R.§ 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board has given consideration as to whether the veteran's 
rhinosinusitis warrants a separate 10 percent disability 
rating under the General Rating Formula for Sinusitis.  
However, there is nothing in the medical record which 
suggests that the veteran's service-connected rhinosinusitis 
would warrant a compensable disability rating under the 
General Rating Formula for Sinusitis.  In order to warrant a 
10 percent disability rating, the veteran's rhinosinusitis 
would need to show one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  As 
shown above, the veteran's service-connected rhinosinusitis 
is not manifested by these symptoms.  As such, a separate 
rating is not warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the veteran's 
service-connected rhinosinusitis has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In this regard, 
the Board has considered criteria for rating the veteran's 
service-connected rhinosinusitis as either rhinitis or 
sinusitis, and has utilized the criteria most favorable to 
the veteran.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected rhinosinusitis under the 
provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A disability rating in excess of 10 percent for service-
connected rhinosinusitis is denied.





REMAND

As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  
The RO did not inform the veteran about what he would need to 
show to establish service connection on a secondary basis due 
to aggravation.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2007).  The 
veteran must be provided with this notice.

The Court, in its April 2004 order, granted the Joint Remand 
vacating the Board's January 2003 decision due, in part, to 
deficiencies in the Board's duty to notify the appellant of 
what evidence VA will seek to provide and what evidence the 
appellant must provide or whether this requirement has been 
complied with.  The Court noted that none of the documents 
relied on by the Board to meet the notification requirements 
to adequately notify the veteran either of "any information 
and medical evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim" or of 
what evidence he must procure and what evidence would be 
procured by the VA.  

In January 2005, the Board remanded the issue for further 
development in concurrence with the Joint Remand.  The 
veteran was provided with appropriate notification in March 
2005, which informed the veteran of what evidence VA would 
seek to provide and what evidence the appellant must provide.  

The Board's January 2005 remand included instructions to the 
AOJ to obtain any additional relevant treatment records and 
to provide the veteran with a VA examination, if appropriate.  
The RO complied with these instructions, provided the veteran 
with an examination and issued a supplemental statement of 
the case (SSOC) in February 2007.  After the case was 
returned to the Board, the veteran submitted further 
information regarding the veteran's claim for service 
connection for a cervical spine disorder.  As the veteran had 
not waived AOJ review of this evidence, the Board again 
remanded this case in July 2007.  The AOJ readjudicated the 
issue with review of the new evidence and issued an SSOC in 
June 2008.  The case was again returned to the Board.  The 
veteran has subsequently submitted additional evidence with 
regard to his service connection claim for a cervical spine 
disorder, and for the reasons explained below, the Board 
finds that another remand is necessary to fulfill the duty to 
assist.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In addition, it appears that the veteran has 
been receiving ongoing treatment for his cervical spine 
disorder.  On remand, the AOJ should obtain any additional 
treatment records regarding his cervical spine disorder.

The veteran contends that his cervical spine condition is due 
to an in-service injury or that it is secondary to his 
service-connected lumbar spine disability.  

The relevant evidence includes the veteran's service 
treatment records including January 1986 notations showing 
the veteran complained of neck pain after doing push-ups and 
was diagnosed with muscle strain of the right cervical spine.  
As well, the records include June 1986 notations indicating 
that the veteran complained of "C/D tension with pain on 
movement . . ." and had local tenderness and spasm at the C-
5/T-3 level.  The veteran was diagnosed with acute somatic 
dysfunction at the "C/D junction."  The service records also 
include various notations indicating that the veteran was 
treated for spinal strain problems following a slip and fall 
injury in August 1987.

VA medical records show ongoing treatment for the veteran's 
cervical spine disorder, beginning in September 1992, when 
the veteran complained of low back, neck and upper back pain 
at least during four separate visits/examinations that month.  
In May 1994, the veteran was examined by VA, and at that time 
his diagnosis was cervico-dorso-lumbosacral paravertebral 
myositis.  The Board notes that the VA medical records also 
include a December 1999 radiology report showing the veteran 
was diagnosed with straightening of the cervical lordosis 
most likely secondary to muscle spasm, degenerative disc 
disease from C4 to C7, and diffused osteopenia.  An April 
2000 Magnetic Resonance Imaging (MRI) report from a private 
physician which reveals a diagnosis of mild disc protrusion 
at C5-6 and C6-7.  

In May 2001, the veteran was examined by VA and at that time 
he was diagnosed with left C6 radiculopathy per 
electromyography (EMG) testing in February 2000, and mild 
disk protrusion (HNP at the C5-6 and C6-7 levels).  The same 
examiner issued an additional medical report in August 2001 
which indicates that the cervical and lumbar spines are two 
different physical anatomical locations, supplied by 
different nerves and with different bony structures.  The 
examiner further indicated that the veteran's HNP at C5-7 
were not caused or aggravated by the service-connected 
dorsolumbar disability.

In support of his claim, the veteran submitted a March 2002 
statement from M. M., M.D., indicating that he was certifying 
that the veteran had C5-C6 and C6-C7 HNP secondary to a 
lesion received during active duty.

Additionally, the veteran was once again examined by VA in 
May 2002.  At this time, he reported that he was without any 
neck pain up until two years prior to the examination.  The 
examiner reviewed the veteran's medical history and records, 
and noted that he had complained of neck pain after push-ups 
during service, and that he was diagnosed with muscle strain 
at that time.  As well, the examiner noted that the veteran 
underwent a cervical CT scan at the VA in 1993 which resulted 
in a normal study.  However, an MRI dated 15 years after the 
veteran's discharge from service and 8 years after the normal 
CT scan showed HNP.  It was the examiner's conclusion that he 
did not believe that the veteran's findings of cervical 
strain while he was in the military service and the current 
findings in the MRI (noting HNP) were related in any way.  
The examiner concluded that the HNP and in-service 
symptomatology were not related to the service-connected 
lumbar condition.

A January 2003 letter from M. M., M.D. reflects the 
physician's opinion that the veteran's conditions are 
causally related to the in-service incident in 1986.  The 
medical rationale provided was that intradiscal pressure can 
increase sec secondary to trauma producing herniation of the 
nucleus pulposus.  The herniated disc can then produce spinal 
stenosis and cord compression.

A November 2005 MRI of the veteran's neck revealed a diffuse 
loss of bone density probably representing osteoporosis, 
diffuse disc space narrowing and spondylosis and neural 
foraminal narrowing bilaterally, most severe at C4-5 on the 
right and C6-7 bilaterally.  

An August 2006 VA spine examination report reflected the 
veteran's reports that he did not recall how he injured his 
cervical spine and that he injured it in a fall with a 
dislocation of the cervical spine.  Noting the reasons below, 
the examiner opined that the veteran's cervical spine 
disability was not caused by or a result of military service.  
The examiner noted that the veteran was seen in service in 
February 1986 and complained of neck pain on the right side 
after doing push ups.  The pain was localized at the base of 
the neck posterior aspect.  There was no history of trauma 
and no neurological deficit.  Futhermore, there was a 
computed tomography (CT) scan of the cervical spine done at 
VA in May 1993 showing normal findings with no evidence of 
discogenic disease, spinal canal stenosis, degenerative joint 
disease or any other bone or joint pathology.  The veteran 
was diagnosed for the first time with C5-6 and C6-7 disc 
protrusion by an MRI done in April 2000.  In terms of 
disability purposes, the cervical and lumbar spines are 
different anatomical structures with different bony 
structures and nerve supplies.  The examiner noted that the 
May 2002 examination report was thoroughly reviewed and the 
he agreed with the results of that report.  The examiner 
concluded that the current cervical spine disability is not 
caused by or the result of military service and or secondary 
to the service-connected low back disability. 

A July 2008 medical report from M. M., M.D. reflects his 
opinion that the veteran's neck condition is causally related 
to the injury he suffered in service.  The examiner noted 
that the veteran indicated in a 1992 physical therapy note 
that he had injured his neck in service,  that an October 
1994 staff physiatrist consultation note states that the 
veteran injured his back in service and that a February 2001 
neurology note reflects that the veteran developed cervical 
spine pain when he fell in 1986.  A July 2006 MRI of the 
cervical spine reflects bulging at C305, broad based 
protrusion at C5-6 without significant indentation on the 
spinal cord, mild broad-based protrusion at C6-7, bulging at 
C7-T1, straightening of the spine, degenerative spondylosis 
and evidence of bilateral neural foraminal stenosis at C3-7. 

Finally, in August 2008, the veteran was granted disability 
benefits based, in part, on his cervical spine condition.  

After receipt of the records, the veteran should be afforded 
a VA examination to determine whether his cervical spine 
disorder is etiologically related to his time in service.  If 
arthritis is diagnosed, the examiner should indicate whether 
it manifested to a compensable degree within one year of the 
veteran's separation from service.  The examiner should also 
opine whether the veteran's cervical spine disorder is being 
aggravated by his service-connected lumbar spine disability 
beyond the natural progression of the disorder.  See Allen, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice pursuant to 38 C.F.R. § 3.310 
(2007), that informs the veteran of the 
evidence required to establish a 
secondary service connection claim on the 
basis of aggravation.  

The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his spine disorders.  
The AOJ should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of the above, the 
AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to ascertain the etiology of 
his cervical spine disorder.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that his cervical spine 
disorder is  etiologically related to his 
time in service, and, if arthritis is 
found, whether it manifested within one 
year of his separation from active duty 
in February 1988, (2) whether it is at 
least as likely as not (50 percent or 
more probability) that his cervical spine 
disorder is proximately due to, or the 
result of, the veteran's service-
connected lumbar spine disability; and 
(3) whether it is at least as likely as 
not (50 percent or more probability) the 
veteran's lumbar spine disability has 
aggravated or accelerated his cervical 
spine disorder beyond its natural 
progression.   

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for 
degenerative disc disease of the cervical 
spine, thoracic spine and lumbar facet 
disease (also claimed as cervical 
spondylosis), to include consideration of 
the claim on the basis of aggravation 
under the holding reached in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case that includes 
38 C.F.R. § 3.310 (2007).  The veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination without good cause may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


